Cite as: 562 U. S. ____ (2010)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
   BILL K. WILSON, SUPERINTENDANT, INDIANA 

      STATE PRISON v. JOSEPH E. CORCORAN 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

             No. 10–91. Decided November 8, 2010 


  PER CURIAM.
  Federal courts may not issue writs of habeas corpus to
state prisoners whose confinement does not violate federal
law. Because the Court of Appeals granted the writ to
respondent without finding such a violation, we vacate its
judgment and remand.
                        *    *     *
  In 1997, respondent Joseph Corcoran shot and killed
four men, including his brother and his sister’s fiance. An
Indiana jury found him guilty of four counts of murder,
found the statutory aggravating circumstance of multiple
murders, and unanimously recommended capital punish
ment. The trial judge agreed and sentenced respondent to
death.
  But on appeal, the Supreme Court of Indiana vacated
the sentence out of concern that the trial judge might have
violated Indiana law by relying partly on nonstatutory
aggravating factors when imposing the death penalty.
Corcoran v. State, 739 N. E. 2d 649, 657–658 (2000).
When addressing respondent at sentencing, the trial court
had remarked:
    “ ‘[T]he knowing and intentional murders of four inno
    cent people is an extremely heinous and aggravated
    crime. . . . I don’t think in the history of this county
    we’ve had a mass murderer such as yourself. It
    makes you, Mr. Corcoran, a very dangerous, evil mass
    murderer. And I am convinced in my heart of hearts,
2                  WILSON v. CORCORAN

                         Per Curiam

    . . . if given the opportunity, you will murder again.’ ”
    Id., at 657 (quoting transcript).
According to the Indiana Supreme Court, the trial judge’s
reference to the innocence of respondent’s victims, the
heinousness of his offense, and his future dangerousness
was not necessarily improper; it is permissible to provide
“an appropriate context for consideration of the alleged
aggravating and mitigating circumstances.” Ibid. (inter
nal quotation marks omitted). But because the trial court
might have meant that it weighed these factors as aggra
vating circumstances, the Indiana Supreme Court re
manded for resentencing. See ibid.
  On remand, the trial court issued a revised sentencing
order. It wrote:
    “ ‘ The trial Court, in balancing the proved aggravators
    and mitigators, emphasizes to the Supreme Court
    that it only relied upon those proven statutory aggra
    vators. The trial Court’s remarks at the sentencing
    hearing, and the language in the original sentencing
    order explain why such high weight was given to the
    statutory aggravator of multiple murder, and further
    support the trial Court’s personal conclusion that the
    sentence is appropriate punishment for this offender
    and these crimes.’ ” Corcoran v. State, 774 N. E. 2d
    495, 498 (Ind. 2002) (quoting order).
On appeal, over respondent’s objection, the Supreme Court
accepted this explanation and affirmed the sentence. Id.,
at 498–499, 502. It explained that it was “now satisfied
that the trial court has relied on only aggravators listed in
Indiana Code §35–50–2–9(b). . . . There is no lack of clar
ity in [the trial court’s] statement and no plausible reason
to believe it untrue.” Id., at 499.
   Respondent later applied to the United States District
Court for the Northern District of Indiana for a writ of
habeas corpus. His habeas petition asserted a number of
                 Cite as: 562 U. S. ____ (2010)           3

                          Per Curiam

grounds for relief, including a renewed claim that, not
withstanding its assurances to the contrary, the trial court
improperly relied on nonstatutory aggravating factors
when it resentenced him. Respondent also asserted that
this reliance violated the Eighth and Fourteenth Amend
ments. Record, Doc. 13, p. 11. In its response to the peti
tion, the State specifically disputed that contention. Id.,
Doc. 33, p. 16 (“[Respondent] fails to establish any consti
tutional deficiency in [the] Indiana Supreme Court’s re
view of the trial court’s treatment of Corcoran’s sentence
on remand, let alone does it show that the state supreme
court’s judgment is in any way inconsistent with applica
ble United States Supreme Court precedent”).
   The District Court, however, had no need to resolve this
dispute because it granted habeas relief on a wholly dif
ferent ground: that an offer by the prosecutor to take the
death penalty off the table in exchange for a waiver of a
jury trial had violated the Sixth Amendment. Corcoran v.
Buss, 483 F. Supp. 2d 709, 725–726 (2007). It did not
address the sentencing challenge because that was “ren
dered moot” by the grant of habeas relief. Id., at 734.
   The State appealed, and the Seventh Circuit reversed
the District Court’s Sixth Amendment ruling. Corcoran v.
Buss, 551 F. 3d 703, 712, 714 (2008). Then, evidently
overlooking respondent’s remaining sentencing claims, the
Seventh Circuit remanded the case to the District Court
“with instructions to deny the writ.” Id., at 714. To cor
rect this oversight, we granted certiorari and vacated the
Seventh Circuit’s judgment. Corcoran v. Levenhagen, 558
U. S. 1 (2009) (per curiam). We explained that the Court
of Appeals “should have permitted the District Court to
consider Corcoran’s unresolved challenges to his death
sentence on remand, or should have itself explained why
such consideration was unnecessary.” Id., at ___ (slip op.,
at 2).
4                  WILSON v. CORCORAN

                         Per Curiam

   On remand—and without any opportunity for briefing
by the parties—the Court of Appeals changed course and
granted habeas relief. Corcoran v. Levenhagen, 593 F. 3d
547, 555 (2010). After determining that respondent’s
sentencing challenge had been waived by his failure to
include it in his original cross-appeal, the Seventh Circuit
concluded that the claim satisfied plain-error review. Id.,
at 551. The panel explained that, “unlike the Indiana
Supreme Court,” it was unsatisfied with the trial court’s
representation that it relied only on aggravating factors
authorized by Indiana law. Ibid. Because the trial court’s
revised sentencing order said that it used the nonstatutory
factors of heinousness, victims’ innocence, and future
dangerousness to determine the weight given to the ag
gravator of multiple murders, the Seventh Circuit con
cluded that the Indiana Supreme Court had made an
“ ‘unreasonable determination of the facts’ ” when it ac
cepted the trial court’s representation that it did not rely
on those factors as aggravating circumstances. Ibid.
(quoting 28 U. S. C. §2254(d)(2)). The panel therefore
required the Indiana trial court to reconsider its sentenc
ing determination in order to “prevent non-compliance
with Indiana law.” 593 F. 3d, at 552–553.
   But it is only noncompliance with federal law that ren
ders a State’s criminal judgment susceptible to collateral
attack in the federal courts. The habeas statute unambi
guously provides that a federal court may issue the writ to
a state prisoner “only on the ground that he is in custody
in violation of the Constitution or laws or treaties of the
United States.” 28 U. S. C. §2254(a). And we have re
peatedly held that “ ‘federal habeas corpus relief does not
lie for errors of state law.’ ” Estelle v. McGuire, 502 U. S.
62, 67 (1991) (quoting Lewis v. Jeffers, 497 U. S. 764, 780
(1990)). “[I]t is not the province of a federal habeas court
to reexamine state-court determinations on state-law
questions.” 502 U. S., at 67–68. But here, the panel’s
                 Cite as: 562 U. S. ____ (2010)           5

                          Per Curiam

opinion contained no hint that it thought the violation of
Indiana law it had unearthed also entailed the infringe
ment of any federal right. Not only did the court frame
respondent’s claim as whether “the Indiana trial court
considered non-statutory aggravating circumstances . . . in
contravention of state law,” 593 F. 3d, at 551 (emphasis
added), it also explicitly acknowledged that “[n]othing in
[its] opinion prevents Indiana from adopting a rule per
mitting the use of non-statutory aggravators in the death
sentence selection process. See Zant v. Stephens, 462 U. S.
862, 878 (1983) (permitting their use under federal law),”
id., at 551–552 (citations omitted).
   Nor did it suffice for the Court of Appeals to find an
unreasonable determination of the facts under 28 U. S. C.
§2254(d)(2). That provision allows habeas petitioners to
avoid the bar to habeas relief imposed with respect to
federal claims adjudicated on the merits in state court by
showing that the state court’s decision was “based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” It does
not repeal the command of §2254(a) that habeas relief may
be afforded to a state prisoner “only on the ground” that
his custody violates federal law.
   In response to the Seventh Circuit’s opinion, the State
filed a petition for rehearing and rehearing en banc. The
State’s petition argued that the Seventh Circuit had erred
by granting relief in the absence of a federal violation. It
also contended, on the authority of our opinion in Wain
wright v. Goode, 464 U. S. 78 (1983) (per curiam), that the
Court of Appeals erred by second-guessing the Indiana
Supreme Court’s factual determination that its own trial
court complied with Indiana law.
   The Seventh Circuit denied rehearing, but amended its
opinion to include this language:
    “This [remand for resentencing] will cure the state
    trial court’s ‘unreasonable determination of the facts.’
6                  WILSON v. CORCORAN

                         Per Curiam

    28 U. S. C. §2254(d)(1) [sic]. (It will also prevent non
    compliance with Indiana law. [Corcoran] contended
    that, under the circumstances of this case, noncompli
    ance with state law also violates the federal Constitu
    tion and thus warrants him relief under 28 U. S. C.
    §2254(d)(2). [The State] has not advanced any con
    trary argument based on Wainwright v. Goode, 464
    U. S. 78 (1983), or any similar decision.)” App. to Pet.
    for Cert. 144a–145a.
   The amendment did not cure the defect. It is not
enough to note that a habeas petitioner asserts the exis
tence of a constitutional violation; unless the federal court
agrees with that assertion, it may not grant relief. The
Seventh Circuit’s opinion reflects no such agreement, nor
does it even articulate what federal right was allegedly
infringed. In fact, as to one possible federal claim, the
court maintains that it would not violate federal law for
Indiana to adopt a rule authorizing what the trial court
did. 593 F. 3d, at 551–552.
   In lieu of finding or even describing a constitutional
error, the amended opinion says only that the State had
not “advanced any contrary argument based on Wain
wright v. Goode . . . or any similar decision.” App. to Pet.
for Cert. 145a. It is not clear what this language was
meant to convey. It cannot have meant that the State
forfeited the position that respondent’s allegations do not
state a constitutional violation, since (as we observed) the
State explicitly disputed that point before the District
Court—the last forum in which the subject had been
raised, leading the Court of Appeals to conclude that
respondent had waived the claim entirely. 593 F. 3d, at
551. And there is no suggestion that the State has ever
conceded the existence of a federal right to be sentenced in
accordance with Indiana law. Under those circumstances,
it was improper for the Court of Appeals to issue the writ
                  Cite as: 562 U. S. ____ (2010)            7

                           Per Curiam

without first concluding that a violation of federal law had
been established.
  The petition for a writ of certiorari and respondent’s
motion for leave to proceed in forma pauperis are granted.
The judgment of the Court of Appeals is vacated, and the
case is remanded for further proceedings consistent with
this opinion. We express no view about the merits of the
habeas petition.
                                             It is so ordered.